                                                                                    VSDCSDNY
UNITED STATES DISTRICT COURT                                                        DOCUMENT
SOUTHERN DISTRICT OF NEW YORK                                                      ELECTRONIC ALL y       FILED

-,-~ -~~0iiiri_s---P~fiiity-~-                                                     DOC#:
                                                                                   DATEF=I~LE=o7:-fi~-A-~~
                                                                                Lil===~~~~~
0.       oF7 fJH.        ~laintiff(s),


                  -against-
                                                                               I   f-cv--/otfoo          (LAK)



                                  Defendant(s)
------------------------------------------x

                                                   ORDER


LEWIS A. KAPLAN, District Judge.

                 Jurisdiction is invoked pursuant to 28 U.S.C. § 1332. The complaint fails adequately to allege
the existence of subject matter jurisdiction because, perhaps among other things, it fails adequately to allege:

                  •       The citizenship of one or more natural persons. See, e.g., Sun Printing & Publishing
                          Ass 'n v. Edwards, 194 U.S. 377 (1904); Leveraged Leasing Administration Corp.v.
                          PacifiCorp Capital, Inc., 87 F.3d 44 (2d Cir. 1996).

                  •       The citizenship of one or more corporations. See 28 U.S.C. § 1332(c)(l).

                  •       The citizenship ofone or more partnerships. See Carden v. Arkoma Assocs., 494 U.S.
                          195 (1990).

                  ~       The citizenship of one or more limited liability companies. See Handlesman v.
                          Bedford Village Green Assocs. L.P., 213 F.3d 48, 52 (2d Cir. 2000).

                  •       The nature and citizenship of one or more business entities.

                  •
                 Absent the filing, on or before f"ll:tl~~g;::t:i::~~~of an amended complaint adequately
alleging the existence of subject matter jurisdiction, the action will be dismissed or, if removed, remanded.

                  SO ORDERED.

Dated:       rr   (r~ I r<t
                                                                     Lewis A. Kaplan
                                                                United States District Judge
